LAW OFFICES OF
DANIEL A. MCGUINNESS, PC

260 MADISON AVE, 17™ FLOOR, NEW YORK, NY 10016
TEL: (212) 679-1990 - FAX: (888)-679-0585 - EMAIL: DAN@LEGALMCG.COM

November 25, 2019

 

i ” a h ”
VIA ECF USDC wily ©
DOCUMENT
Hon. Naomi Reice Buchwald | ELECTRONICALLY FIL!
United States Courthouse DOC #:
500 Pearl Street rE FILED: U2 U4

 

 

 

New York, NY 10007

 

Re: United States v. Albert Atkins, 19-cr-279(NRB)

Dear Judge Buchwald:

   
  
   
  

I have been appointed by the Court to serve as CJA counsel for Albert Atkins
in above matter. I write to request a short adjournment of the conference presently
scheduled for December 4, 2019 at 4:00pm. Last week, the Court in Pusepa v.
Annucci, 17-cv-7954(RA)(OTW) scheduled oral arguments at a conflicting time. As
such, I respectfully request that the conference in this matter be adjourned and
rescheduled to 3:15pm on December 5, 2019. This is the first such request. The
Government consents to this request. Additionally, the Government requested to
exclude time to the adjourned date, and the defense consents to that exclusion.

I thank the Court for its attention to this matter.
// /' FY
Very truly yours,

ee

Daniel A. McGuinness

Cc: AUSA Ni Qian (via ECF)

 
